DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on March 17,2022.
 Claims 1-3,6-7,9,11,14,17,21-23,25, and 29-30 have been amended.
No Claims have been cancelled.
No Claims have been added.
Claims 1-30 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 8-12, filed on March 17,2022, with respect to the rejection(s) of claim(s) 1-5,14-30 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al. (US Application 2008/0082510, hereinafter Wang) which discloses detecting the broadcast channel based at least in part on the plurality of samples of the broadcast channel ([0062]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Application 2020/0187170, hereinafter Shin) in view of Wang et al. (US Application 2008/0082510, hereinafter Wang).
Regarding claims 1, 29, Shin discloses a method, and apparatus (Fig. 5, 14, 16-18) for wireless communications at a user equipment (UE), comprising:
a processor (1711,1721), memory (1712,1722) coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
 receiving a signal configuring a downlink bandwidth of a broadcast channel(Abstract, [0014]-[0018],[0024]-[0027], [0460], which recites a method for transmitting and receiving, by a user equipment (UE), data in a wireless communication system supporting Machine-Type Communication (MTC) includes: monitoring a first search space configured for an MTC Physical Downlink Control Channel (MPDCCH), in which the first MPDCCH includes first control information for scheduling of a first Physical Downlink shared Channel (PDSCH) for transferring a Single Cell-Multicast Control Channel (SC-MCCH). which configuration information indicating a frequency bandwidth which the UE is capable of using in order to receive the second PDSCH may be transferred through the SC-MCCH); 
determining a bandwidth capability of the UE is less than the downlink bandwidth ([0628]-[0630], which recite the SC-MCCH  delivers information representing frequency bandwidth which the UE is configured for the SC-MTCH which is the same function as disclosed by the instant application ) of the broadcast channel(Abstract, [0014]-[0018],[0024]-[0027], [0460], which recites a method for transmitting and receiving, by a user equipment (UE), data in a wireless communication system supporting Machine-Type Communication (MTC) includes: monitoring a first search space configured for an MTC Physical Downlink Control Channel (MPDCCH), in which the first MPDCCH includes first control information for scheduling of a first Physical Downlink shared Channel (PDSCH) for transferring a Single Cell-Multicast Control Channel (SC-MCCH). which configuration information indicating a frequency bandwidth which the UE is capable of using in order to receive the second PDSCH may be transferred through the SC-MCCH. The configuration information may indicate any one of a first frequency bandwidth and a second frequency bandwidth, and the first frequency bandwidth may be configured to be larger than the second frequency bandwidth.); monitoring a plurality of search space occasions in a period ([0200], which recites the UE monitors a plurality of search space ) based at least in part on the bandwidth capability(Abstract, [0014]-[0018],[0024]-[0027], [0460], which recites a method for transmitting and receiving, by a user equipment (UE), data in a wireless communication system supporting Machine-Type Communication (MTC) includes: monitoring a first search space configured for an MTC Physical Downlink Control Channel (MPDCCH), in which the first MPDCCH includes first control information for scheduling of a first Physical Downlink shared Channel (PDSCH) for transferring a Single Cell-Multicast Control Channel (SC-MCCH). which configuration information indicating a frequency bandwidth which the UE is capable of using in order to receive the second PDSCH may be transferred through the SC-MCCH. The configuration information may indicate any one of a first frequency bandwidth and a second frequency bandwidth, and the first frequency bandwidth may be configured to be larger than the second frequency bandwidth.); 
receiving a plurality of samples of the broadcast channel ([0460], which recites receiving a samples of the broadcast channel as disclosed by the instant application) in the plurality of  search space occasions(Abstract, [0014]-[0018],[0024]-[0027], [0460], which recites a method for transmitting and receiving, by a user equipment (UE), data in a wireless communication system supporting Machine-Type Communication (MTC) includes: monitoring a first search space configured for an MTC Physical Downlink Control Channel (MPDCCH), in which the first MPDCCH includes first control information for scheduling of a first Physical Downlink shared Channel (PDSCH) for transferring a Single Cell-Multicast Control Channel (SC-MCCH). which configuration information indicating a frequency bandwidth which the UE is capable of using in order to receive the second PDSCH may be transferred through the SC-MCCH. The configuration information may indicate any one of a first frequency bandwidth and a second frequency bandwidth, and the first frequency bandwidth may be configured to be larger than the second frequency bandwidth. A UE may decode the two DC's simultaneously by using N-PDCCH samples stored in the same soft buffer only with a little increase of complexity).
 Shin does not explicitly disclose detecting the broadcast channel based at least in part on the plurality of samples of the broadcast channel.
However, Wang teaches detecting the broadcast channel based at least in part on the plurality of samples of the broadcast channel ([0062]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wang with the teaching of Shin by using the above features such as detecting the broadcast channel based at least in part on the plurality of samples of the broadcast channel as taught by Wang for the purpose of performing high-throughput identifications of broadcast content (Abstract).
	Regarding claims 21, 30, Shin discloses a method, and apparatus for wireless communications (Fig. 5, 14, 16-18), comprising:
a processor (1711,1721), memory (1712,1722) coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
 transmitting a signal configuring a downlink bandwidth of a broadcast channel to a user equipment (UE) (Abstract, [0014]-[0018],[0024]-[0027], [0460], which recites a method for transmitting and receiving, by a user equipment (UE), data in a wireless communication system supporting Machine-Type Communication (MTC) includes: monitoring a first search space configured for an MTC Physical Downlink Control Channel (MPDCCH), in which the first MPDCCH includes first control information for scheduling of a first Physical Downlink shared Channel (PDSCH) for transferring a Single Cell-Multicast Control Channel (SC-MCCH). which configuration information indicating a frequency bandwidth which the UE is capable of using in order to receive the second PDSCH may be transferred through the SC-MCCH); 
determining a period comprising a plurality of search space occasions ([0200], which recites the UE monitors a plurality of search space )  for transmission of the broadcast channel(Abstract, [0014]-[0018],[0024]-[0027], [0460], which recites a method for transmitting and receiving, by a user equipment (UE), data in a wireless communication system supporting Machine-Type Communication (MTC) includes: monitoring a first search space configured for an MTC Physical Downlink Control Channel (MPDCCH), in which the first MPDCCH includes first control information for scheduling of a first Physical Downlink shared Channel (PDSCH) for transferring a Single Cell-Multicast Control Channel (SC-MCCH). which configuration information indicating a frequency bandwidth which the UE is capable of using in order to receive the second PDSCH may be transferred through the SC-MCCH. The configuration information may indicate any one of a first frequency bandwidth and a second frequency bandwidth, and the first frequency bandwidth may be configured to be larger than the second frequency bandwidth.); 
mapping the broadcast channel to resource elements in each search space occasion of the plurality of search space occasions in the period(Abstract, [0014]-[0018],[0024]-[0027], [0460], which recites a method for transmitting and receiving, by a user equipment (UE), data in a wireless communication system supporting Machine-Type Communication (MTC) includes: monitoring a first search space configured for an MTC Physical Downlink Control Channel (MPDCCH), in which the first MPDCCH includes first control information for scheduling of a first Physical Downlink shared Channel (PDSCH) for transferring a Single Cell-Multicast Control Channel (SC-MCCH). which configuration information indicating a frequency bandwidth which the UE is capable of using in order to receive the second PDSCH may be transferred through the SC-MCCH. The configuration information may indicate any one of a first frequency bandwidth and a second frequency bandwidth, and the first frequency bandwidth may be configured to be larger than the second frequency bandwidth.); and 
transmitting the broadcast channel in each search space occasion of the plurality of search space occasions  in the period ([0460], which recites receiving a samples of the broadcast channel as disclosed by the instant application)  based at least in part on the mapping(Abstract, [0014]-[0018],[0024]-[0027], [0460], which recites a method for transmitting and receiving, by a user equipment (UE), data in a wireless communication system supporting Machine-Type Communication (MTC) includes: monitoring a first search space configured for an MTC Physical Downlink Control Channel (MPDCCH), in which the first MPDCCH includes first control information for scheduling of a first Physical Downlink shared Channel (PDSCH) for transferring a Single Cell-Multicast Control Channel (SC-MCCH). which configuration information indicating a frequency bandwidth which the UE is capable of using in order to receive the second PDSCH may be transferred through the SC-MCCH. The configuration information may indicate any one of a first frequency bandwidth and a second frequency bandwidth, and the first frequency bandwidth may be configured to be larger than the second frequency bandwidth. A UE may decode the two DC's simultaneously by using N-PDCCH samples stored in the same soft buffer only with a little increase of complexity).  
Shin does not explicitly disclose detecting the broadcast channel based at least in part on the plurality of samples of the broadcast channel.
However, Wang teaches detecting the broadcast channel based at least in part on the plurality of samples of the broadcast channel ([0062]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wang with the teaching of Shin by using the above features such as detecting the broadcast channel based at least in part on the plurality of samples of the broadcast channel as taught by Wang for the purpose of performing high-throughput identifications of broadcast content (Abstract).
Regarding claim 2, Shin discloses the method of claim 1, wherein receiving the samples comprises: receiving a first sample in a first subband of the downlink bandwidth in a first search space occasion; and receiving a second sample in a second subband of the downlink bandwidth in a second search space occasion, wherein the first subband fails to overlap the second subband (Abstract, [0014]-[0018], [0024]-[0027], [0460]).  
Regarding claim 3, Shin discloses the method of claim 1, further comprising: receiving a second signal identifying one or more parameters of the period, or the search space occasions, or a combination thereof (Abstract, [0014]-[0018], [0024]-[0027], [0460]).  
Regarding claim 4, Shin discloses the method of claim 1, wherein detecting the broadcast channel further comprises: detecting the broadcast channel based at least in part on an assumption that a same channel candidate is used to transmit a same downlink control information over consecutive search space occasions in the period associated with a search space set and a control resource set (Abstract, [0014]-[0018], [0024]-[0027], [0460]).  
Regarding claim 5, Shin discloses the method of claim 1, further comprising: 2 decoding the broadcast channel based at least in part on the detecting (Abstract, [0014]-[0018], [0024]-[0027], [0460]).    
Regarding claim 14, Shin discloses the method of claim 1, wherein the search space occasions are associated with a control resource set, a search space set, or a combination thereof(Abstract, [0014]-[0018], [0024]-[0027], [0460]).    
Regarding claim 15, Shin discloses the method of claim 14, wherein detecting the broadcast channel further comprises: detecting the broadcast channel based at least in part on channel candidates associated with the control resource set, the search space set, or a combination thereof(Abstract, [0014]-[0018], [0024]-[0027], [0460]).   
Regarding claim 16, Shin discloses the method of claim 1, wherein: a first search space occasion has a first resource element mapping based at least in part on the downlink bandwidth; and a second search space occasion has a second resource element mapping based at least in part on the bandwidth capability of the UE (Abstract, [0014]-[0018], [0024]-[0027], [0460]).    
Regarding claim 17, Shin discloses the method of claim 1, wherein the period is based at least in part on a quantity of the search space occasions, a system information modification period, a discontinuous reception cycle for paging, the downlink bandwidth, a random access channel (RACH) configuration period, a RACH configuration association period, or a combination thereof (Abstract, [0014]-[0018], [0024]-[0027], [0460]).   
Regarding claim 18, Shin discloses the method of claim 1, wherein the broadcast channel comprises a 2 broadcast physical downlink control channel (PDCCH) (Abstract, [0014]-[0018], [0024]-[0027], [0460]).    
Regarding 19, Shin discloses the method of claim 1, wherein the signal comprises a master information block (MIB) or a system information block (SIB) (Abstract, [0014]-[0018], [0024]-[0027], [0460]).   
Regarding claim 20, Shin discloses the method of claim 1, wherein the broadcast channel indicates system information, paging information, one or more messages in a random access channel (RACH) procedure, or a combination thereof (Abstract, [0014]- [0018], [0024]-[0027], [0460]).   
Regarding claim 22, Shin discloses the method of claim 21, further comprising: transmitting a second signal identifying one or more parameters of the period, or the search space occasions, or a combination thereof, to the UE (Abstract, [0014]- [0018], [0024]-[0027], [0460]).    
Regarding claim 23, Shin discloses the method of claim 21, wherein the mapping further comprises: mapping downlink control information of the broadcast channel to a same channel candidate of the broadcast channel in each search space occasion in the period (Abstract, [0014]- [0018], [0024]- [0027], [0460]).   
Regarding claim 24, Shin discloses the method of claim 21, further comprising: transmitting, in the broadcast channel, a frequency domain resource allocation for a second broadcast channel; and transmitting the second broadcast channel in one or more transmission occasions in the period on frequency resources of the frequency domain resource allocation (Abstract, [0014]- [0018], [0024]- [0027], [0460]).    
Regarding claim 25, Shin discloses the method of claim 24, further comprising: determining one or more parameters associated with the transmission occasions, wherein the parameters comprise a transport block size, a channel coding, a 4-redundancy version, or a combination thereof, and determining a duration between transmitting a first search space occasion and a first transmission occasion (Abstract, [0014]- [0018], [0024]- [0027], [0460]).    
Regarding claim 26, Shin discloses the method of claim 24, wherein transmitting the second broadcast channel further comprises: transmitting consecutive transmission occasions in the period in the same frequency domain resource allocation (Abstract, [0014]- [0018], [0024]-[0027], [0460]).   
Regarding claim 27, Shin discloses the method of claim 24, wherein transmitting the second broadcast channel further comprises: transmitting repetitions of the second broadcast channel in consecutive transmission occasions in the period (Abstract, [0014]- [0018], [0024]- [0027], [0460]).   
Regarding claim 28, Shin discloses the method of claim 21, further comprising: mapping the broadcast channel to resource elements in a first search space occasion based at least in part on the downlink bandwidth; and mapping the broadcast channel to resource elements in a second search space occasion based at least in part on a bandwidth capability of the UE (Abstract, [0014]-[0018], [0024]-[0027], [0460]).   
Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in record fails to anticipate or render obvious the following limitations:  identifying a frequency domain resource allocation for a second broadcast channel based at least in part on decoding the broadcast channel; monitoring one or more transmission occasions in the period on frequency resources of the frequency domain resource allocation; receiving one or more samples of the second broadcast channel in the transmission occasions in the period; and decoding the second broadcast channel based at least in part on the samples of the second broadcast channel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/           Primary Examiner, Art Unit 2461